Allowable Subject Matter
Claims 1-2, 8-14, 18-22, 24-25, 29-30 and 32-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art fails to teach or clearly suggest the limitations stating:
“a gate insulator material directly on an upper, horizontally extending surface of the source contact structure, the gate insulator material directly physically contacting and horizontally extending between the oxide semiconductor material of the channel and the at least one gate electrode” as recited in claim 1, 
“a gate insulator material directly on an upper, horizontally extending surface of the source contact structure, the gate insulator material directly physically contacting and horizontally extending between the oxide semiconductor material of the channel and the at least one conductive gate structure” as recited in claim 12, and
“forming a conductive gate structure in dielectric material overlying a first conductive line structure; 
forming a trench in the dielectric material, the trench exposing a side surface of the conductive gate structure and an upper surface of the first conductive line structure; 
forming a source contact structure comprising one or more of ruthenium and indium tin oxide (ITO) within the trench and on the first conductive line structure, the source contact structure having a different material composition than the first conductive line structure” as recited in claim 21.

Rabkin teaches a semiconductor device comprising a gate insulator material (Rabkin, ¶ 0160: 505) and a bottom source/drain contact structure (¶¶ 0161-0162: 1508b), the gate insulator material contacting and extending between oxide semiconductor material of a channel (¶ 0157: 501) and the at least one gate electrode (fig. 11G: 505 directly contacts and extends between 507 and 501).  However, 
Sasaki (PG Pub. No. US 2017/0104014 A1) teaches a semiconductor device (fig. 1) comprising a gate insulator material (¶ 0075: 150) directly on an upper, horizontally extending surface of a lower contact structure (fig. 1: 150 directly disposed on an upper, horizontally extending surface lower electrode 120), the gate insulator material directly physically contacting and horizontally extending between oxide semiconductor material of a channel and a gate electrode (fig. 1: 150 contacts and horizontally extending between oxide semiconductor channel material 140 and gate electrode 160).  However, Sasaki does not teach a source contact structure comprising a first region at an interface with the oxide semiconductor material and comprising ruthenium oxide, and a second region directly between the first region and an upper surface of a first conductive line structure and comprising elemental ruthenium.

Furthermore, Rabkin teaches forming conductive gate structures 507 in dielectric material 521 overlying a first conductive line structure 526 (fig. 16H among others).  However, Rabkin does not teach forming a trench in the dielectric material to expose a side surface of the conductive gate structure and an upper surface of the first conductive line structure, as required by claim 21.

Claims 2, 8-11, 13-14, 18-20, 22, 24-25, 29-30 and 32-33 depend on claims 1, 12 and 21 and are allowed for the same reasons.

In light of these limitations in the claims (see Applicant’s fig. 1A & ¶ 0061 among others, which discloses gate insulator 140 disposed directly on an upper, horizontally extending surface of source .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894